Case: 16-51325      Document: 00514110305         Page: 1    Date Filed: 08/10/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-51325                                   FILED
                                  Summary Calendar                           August 10, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KATINA ROCHELLE CANDRICK, also known as Katina Lofton,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:09-CR-178-1


Before DENNIS, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Katina Rochelle Candrick, federal prisoner # 39629-177, seeks leave to
proceed in forma pauperis (IFP) on appeal from the district court’s denial of
her 18 U.S.C. § 3582(c)(2) motion to reduce her sentence based on Amendment
794 to U.S.S.G. § 3B1.2. By moving to proceed IFP, Candrick is challenging
the district court’s certification that her appeal was not taken in good faith.
See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51325    Document: 00514110305     Page: 2   Date Filed: 08/10/2017


                                 No. 16-51325

litigant’s good faith “is limited to whether the appeal involves legal points
arguable on their merits (and therefore not frivolous).” Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation omitted).
      The Supreme Court has prescribed a two-step inquiry for a district court
that is considering a § 3582(c)(2) motion. Dillon v. United States, 560 U.S. 817,
826 (2010). The court must first determine whether a prisoner is eligible for a
reduction as set forth in U.S.S.G. § 1B1.10(a). Id. If she is eligible, then the
district court must “consider any applicable [18 U.S.C.] § 3553(a) factors and
determine whether, in its discretion,” any reduction is warranted under the
particular facts of the case. Id. at 827. We review the decision whether to
reduce a sentence under § 3582(c)(2) for an abuse of discretion. United States
v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011).
      Although Candrick conclusionally asserts that she is entitled to a
reduction, she abandons by failing to brief any argument challenging the
district court’s determination that she is ineligible because Amendment 794 is
not retroactively applicable. United States v. Charles, 469 F.3d 402, 408 (5th
Cir. 2006).   Even had she briefed the argument, it would fail because
Amendment 794 is not listed in U.S.S.G. § 1B1.10(d), p.s., and thus has not
been made retroactively applicable. See Dillon, 560 U.S. at 826.
      Candrick therefore cannot show an abuse of discretion on the district
court’s part. See Henderson, 636 F.3d at 717. She has failed to show that she
will raise a nonfrivolous issue on appeal.      See Howard, 707 F.2d at 220.
Accordingly, the IFP motion is DENIED. Additionally, because this appeal is
frivolous, it is DISMISSED. 5th Cir. R. 42.2.




                                       2